Citation Nr: 1428377	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-06 170	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for chronic contact dermatitis with urticaria, to include the propriety in the reduction of the rating (from 60 to 30 percent) effective March 1, 2008.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type 2.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1963 to September 1963 and from December 1966 to June 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) in March 2007 (which granted service connection for diabetes mellitus, rated 20 percent and denied a TDIU rating) and November 2007 (which reduced the rating for chronic contact dermatitis with urticaria from 60 to 10 percent from March 1, 2008; a subsequent (May 2009) rating decision found CUE in the November 2007 rating decision and restored a 30 percent rating from March 1, 2008).  At his request, the Veteran was scheduled for a hearing before the Board in Washington, D.C. in June 2014.  On his behalf, in June 2014, his representative withdrew the hearing request.


FINDING OF FACT

In June 2014, prior to the promulgation of a decision in this matter, the Board received written notification from the Veteran's representative on his behalf that he requests "all issues on appeal be withdrawn"; there is no question of fact or law in the matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are been met; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Given the appellant's expression of intent to withdraw his appeal as to "all issues," further discussion of the impact of the VCAA on this matter is not necessary.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in June 2014, the Board received written notification from the Veteran's representative on his behalf that he requests "all issues on appeal be withdrawn."  Hence, there remain no allegations of error of fact or law in these matters for appellate consideration, and the Board does not have further jurisdiction to review an appeal in these matters.


ORDER

The appeals seeking increased ratings for chronic contact dermatitis with urticaria (including the propriety in the reduction of the rating from 60 to 30 percent), diabetes mellitus, and entitlement to a TDIU rating are dismissed.


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


